onDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Claim Objections
Claims 18 and 30 are objected to because of the following informalities: 
in light of the amendment to independent Claim 16, it is suggested Claim 18 be amended to recite the “the” blowing agent in line 3 and Claim 30 be amended to recite the “ether-based” thermoplastic polyurethane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16, 18 – 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/010010 to Schips et al. in view US 2019/0048162 to Wartig et al., as evidenced by the material data sheet for STYROLUTION® PS 486N published by Albis.  For the purposes of examination, citations for Schips et al. are taken from the machine translation of the document obtained from the European Patent Office.
Regarding Claim 16.  Schips et al. teaches a thermoplastic particle foam having a diameter of 0.1 to 20 mm (Paragraph 0010), which corresponds to a bead foam as expressly defined in the instant specification (i.e. a foam in bead form in which the beads having average diameters in the range of 0.2 to 20 mm).
The foam of Schips et al. is prepared from a polymeric blend comprising 5 to 95 parts by weight each of thermoplastic polyurethane (TPU) and styrene polymer, with the proportions by weight of TPU and styrene polymer adding up to 100 parts by weight (Paragraph 0003).  The TPU is preferably made from polyether alcohol (Paragraph 0021).  The styrene polymer may be high impact polystyrene (Paragraph 0034).  The bead foam is foamed/expanded in the presence of a blowing agent (Paragraph 0077).
With respect to the amounts of TPU and styrene polymer, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to provide the TPU and styrene polymer in the polymeric blend of Schips et al. such that the amount of TPU is at the upper end of the disclosed range, which is the part of the range which overlaps with the instantly claimed range for the TPU.  The amount of styrene polymer in the polymeric blend of Schips et al. would then be at the lower end of the disclosed range, which is the part of the range which overlaps with the instantly claimed range for the styrene polymer.  The motivation would have been that, in comparison to styrene polymers, TPUs have excellent resilience, abrasion resistance, and chemical resistance.  A higher proportion thereof would then be expected to enhance these desirable properties in the final foam product. 
Schips et al. does not expressly teach the modulus elasticity of the high impact polystyrene polymer.  However, Wartig et al. discloses the use of high impact polystyrenes in the preparation of polystyrene foams (Paragraph 0036 and 0038).  The high impact polystyrene provided in the inventive examples is STYROLUTION® PS 486N (Paragraph 0082).  Albis provides evidence that STYROLUTION® PS 486N has a tensile modulus, or modulus of elasticity, of 1800 MPa (Page 1).  Schips et al. and Wartig et al. are analogous art as they are from the same field of endeavor, namely polystyrene-based foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide STYROLUTION® PS 486N as the high impact polystyrene polymer in Schips et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Wartig et al. shows that STYROLUTION® PS 486N is known in the art as a suitable and commercially available high impact polystyrene polymer for the preparation of polystyrene foams.
Regarding Claim 18.  Schips et al. teaches a process for the production of a molded foam/body made of the bead foam of Claim 16 comprising impregnating the polymer particle composition with a blowing agent under pressure and then releasing/decreasing the pressure to expand the impregnated composition (Paragraphs 0066 – 0068). 
Regarding Claim 19.  Schips et al. teaches a molded body made of bead foam obtained by the process of Claim 18 (Paragraphs 0046 and 0066 – 0068).
Regarding Claims 20 – 22 and 24.  Schips et al. teaches a molded body made by the bead foam of Claim 16 (Paragraph 0046) but is silent regarding its tensile strength, elongation at break, and compressive stress.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Schips et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a molded body having tensile strength, elongation at break, compressive stress, and rebound resilience values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 23.  Schips et al. teaches the molded body of Claim 20 has a density in the range of 8 to 600 g/l (kg/m3) (Paragraph 0093).
Regarding Claim 26.  Schips et al. teaches a process for the production of the molded body of Claim 20 comprising filling/introducing a mold with particles/bead foam and introducing steam which welds/fuses the bead foam together to form a foam (Paragraph 0093).

Claims 25 and 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/010010 to Schips et al. in view US 2019/0048162 to Wartig et al., as evidenced by the material data sheet for STYROLUTION® PS 486N published by Albis – as applied to Claims 16 and 20 above – and further in view of CA 2843334 to Hartmann.  
Regarding Claims 25 and 27 - 29.  Schips et al. teaches the bead foam of Claim 16 and the molded body of Claim 20 but does not expressly teach it is formed as a shoe sole.  However, Hartmann teaches the concept of preparing foamed thermoplastic polymers in the form of a midsole, i.e. an intermediate sole, for a sports shoe or sandal (Paragraph 1 on Page 1 and Paragraphs 3 and 4 on Page 3).  Schips et al. and Hartmann are analogous art as they are from the same field of endeavor, namely foam articles based upon thermoplastic polyurethane and polystyrene polymers. Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the molded foam of Schips et al. in the form of a midsole for a sports shoe or sandal.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Hartmann shows that this type of bead foam is known in the art to be suitable for the formation of midsoles for sports shoes and sandals.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/010010 to Schips et al. in view US 2019/0048162 to Wartig et al., as evidenced by the material data sheet for STYROLUTION® PS 486N published by Albis – as applied to Claim 16 above – and further in view of US 2007/0112143 to Hilmer et al.
Regarding Claim 30.  Schips et al. teaches the bead foam of Claim 16 but does not expressly teach the ether-based thermoplastic polyurethane is premixed with diphenylmethane 4,4’-diisocyanate (4,4’-MDI).  However, Hilmer et al. teaches the concept of mixing thermoplastic polyurethanes with very small amounts of MDI, e.g. 4,4’-MDI (Paragraphs 0009 and 0011).  Schips et al. and Hilmer et al. are analogous art as they are from the same field of endeavor, namely thermoplastic polyurethane compositions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to premix the thermoplastic polyurethane with a small portion of 4,4’-MDI as taught by Hilmer et al.  The motivation would have been that Hilmer et al. teaches doing so improves the melt stability of the thermoplastic polyurethane (Paragraph 0009).

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that the cited art of record, alone or in combination, fails to disclose or suggest any advantageous mechanical properties for a bead foam made of a composition comprising 80 to 90 weight percent of an ether-based TPU, 10 to 20 weight percent of a polystyrene having a modulus of elasticity of 1650 MPa to below 2700 MPa which is formed in the presence of diphenylmethane 4,4’-diisocyanate.  Applicant cites evidence of advantageous mechanical properties realized with a content of 10 to 20 wt%. 
It has been held that the “evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.”  In re Dill, 604 F.2d 1356, 1361, 202 USPQ 805, 808 (CCPA 1979).  While the claims set forth a polystyrene having a modulus of elasticity anywhere in the range of 1650 MPa to below 2700 MPa, all data is directed to STYROLUTION® PS 485N which has a modulus of elasticity of 1650 MPa.  It is then unknown if the alleged unexpected results would be achieved with, and only with, a polystyrene having any elasticity modulus in the instantly claimed range.  Additionally, all claims other than Claim 30 appear to differ from the data provided in that the claimed composition is formed in the presence of 4,4’-MDI.  On the other hand, the relied upon examples provide a second thermoplastic polyurethane to which 4,4’-MDI is added to prepare the bead foam composition (see paragraphs spanning pages 1 – 2 of the 1.132 declaration and P0208 of the PG-PUB of the instant application).
B) Applicant notes that MDI was added to avoid degradation of TPU during the mixing process.  As discussed in section A), only instant Claim 30 sets forth premixing MDI with the thermoplastic polyurethane.  Newly applied Hilmer et al. is relied upon to teach this limitation in the new grounds of rejection under 35 U.S.C. 103 above.  With respect to applicant’s arguments of unexpected results, Claim 30 still does not appear to be commensurate in scope with the data provided.  For example, Claim 30 does not limit the amount of 4,4’-MDI which is mixed with the thermoplastic polyurethane and therefore encompasses mixing 4,4’-MDI in any amount.  On the other hand, the inventive examples mix exactly 0.6 weight percent 4,4’-MDI with the thermoplastic polyurethane.
C) In the interview of March 31, 2022, it was noted that applicant’s data shows increasing polystyrene quantity directly correlates with an increase in density, which does not appear to constitute unexpected results.  Applicant argues that their own data is not available as prior art, as well as that the presence of a property not possessed by the prior art is evidence of nonobviousness.  
Schips et al. discloses a broader range for polystyrene quantity which encompasses the claimed range. The examples provided by applicant appears to discover the optimum and/or workable range, corresponding to the claimed polystyrene range.  The results provided follow a predictable trend, as referenced above, with increasing polystyrene quantity directly correlating with an increase in density.  The results do not then provide a showing “unexpectedly good” results occurring within the claimed range.  It has been held “‘it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.  In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977).”  In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997)  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELISSA A RIOJA/Primary Examiner, Art Unit 1764